          Case 6:20-cv-00472-ADA Document 67 Filed 03/25/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


SITO MOBILE R&D IP, SITO MOBILE,                §
LTD.,                                           §
             Plaintiffs                         §                  6-20-CV-00472-ADA
                                                §
-vs-                                            §
                                                §
HULU, LLC,                                      §
                Defendant                       §



                              CLAIM CONSTRUCTION ORDER

       The parties requested the Court to construe claim terms of U.S. Patent Nos. 8,825,887

(“’887 patent); 9,026,673 (“’673 patent”); 9,135,635 (“’635 patent”); 9,135,636 (“’636 patent”);

9,591,360 (“’360 patent”); 10,009,637 (“’637 patent”) and 10,171,846 (“’846 patent”).

       The Court provided preliminary constructions on March 19, 2021 and held a claim

construction hearing on March 21, 2021, during which the Court heard arguments on the

following claim terms: (1) “request for media”; and (2) “play script.”

       After careful consideration of the parties’ briefs, oral argument, and the applicable law,

the Court enters its final constructions for each term as shown below:

Claim Term               Plaintiff’s Proposed    Defendant’s Proposed       Court’s
                         Construction            Construction               Preliminary
                                                                            Construction
“request for media”      Plain and ordinary      a request to provide a     request for a
                         meaning                 particular audio, video,   particular media, not
’887 patent, claims                              or other data, such as a   a channel
39, 45, 68, 98, 99,                              particular television
115                                              show or movie
’673 patent, claim 1
’635 patent, claim 1
’636 patent, claims 1,
34, 47
          Case 6:20-cv-00472-ADA Document 67 Filed 03/25/21 Page 2 of 2




“settlement record” /     event record to be used billable event record to       billable event record
“settlement               for revenue settlement be used for revenue             to be used for
                                                  settlement                     revenue settlement
’887 patent, claims
39, 45, 68, 98
’637 patent, claim 7
’846 patent, claim 7
“play script”             a file containing one or   a list customized for the   a file containing one
                          more media references      communication device        or more media
’673 patent, claim 1      and other information      containing one or more      references and other
’635 patent, claim 1      used by a                  media references and        information used by
’636 patent, claims 1,    communication device       instructions executable     a communication
34                        to obtain media            by the communication        device to obtain
                                                     device                      media

“reservation              Plain and ordinary         a designator uniquely       Plain and ordinary
identification”           meaning                    identifying a reservation   meaning
                          Identification of a        (as that term is
’673 patent, claim 1      reservation                construed)
’636 patent, claims 1,
34
’360 patent, claim 16
“reservation”             arrangement regarding      a set of instructions       Plain and ordinary
                          reserved resources of a    uniquely identifying the    meaning
’673 patent, claim 3      streaming system           communication device
                                                     and the play script, and
                                                     reserving system
                                                     resources for streaming
                                                     the requested media

“media clip[s]” /         Plain and ordinary         complete media item[s],     Plain and ordinary
“advertising media        meaning / Plain and        such as a complete          meaning / Plain and
clip[s]”                  ordinary meaning           movie or advertisement      ordinary meaning
                                                     /
’635 patent, claim 18                                a complete
’636 patent, claim 2                                 advertisement[s]
/ ’635 patent, claim 1,
2, 3, 11
’636 patent, claim 11
’846 patent, claims 1,
2, 7, 8

SIGNED this 25th day of March, 2021.


                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE
